United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2816SD
                                  _____________

Kathy Casper,                               *
                                            *
                   Appellant,               *
                                            *
      v.                                    *
                                            *
DeSmet Farm Mutual Insurance Co., a         *
corporation; Peter Mack, in his capacity    *
as the Board of Directors of DeSmet         *
Farm Mutual Insurance Company;              *
Roger Elverson, in his capacity as the      *
Board of Directors of DeSmet Farm           *
Mutual Insurance Company; William           *
Poppen, in his capacity as the Board of     *   Appeal from the United States
Directors of DeSmet Farm Mutual             *   District Court for the District
Insurance Company; Donald Clarke, in        *   of South Dakota.
his capacity as the Board of Directors of   *
DeSmet Farm Mutual Insurance                *        [UNPUBLISHED]
Company; Lyle Osbeck, in his capacity       *
as the Board of Directors of DeSmet         *
Farm Mutual Insurance Company;              *
Richard Peterson, in his capacity as the    *
Board of Directors of DeSmet Farm           *
Mutual Insurance Company; Richard           *
Root, in his capacity as the Board of       *
Directors of DeSmet Farm Mutual             *
Insurance; Allen Siefkes, in his capacity   *
as the Board of Directors of DeSmet         *
Farm Mutual Insurance Company;              *
William Poppen, individually,               *
                                            *
                     Appellees.           *
                                    _____________

                             Submitted: February 9, 1998
                                 Filed: February 20, 1998
                                  _____________

Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
                           _____________

PER CURIAM.

        Kathy Casper appeals the adverse grant of summary judgment on Casper's claims
for sex discrimination based on a disparate impact analysis and for the intentional
infliction of emotional distress. Having carefully reviewed the record and the parties'
briefs, we conclude the district court correctly ruled that Casper neither established a
prima facie case of disparate impact under Title VII nor a state law cause of action for
the intentional infliction of emotional distress. Because the controlling law is clear, our
review satisfies us that an opinion would have no precedential value in this fact-
intensive case. We thus affirm the district court without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.

                                           -2-